                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
AG/MNL/ASF                                        271 Cadman Plaza East
F. #2009R01065/OCDETF# NY-NYE-616                 Brooklyn, New York 11201

                                                  November 5, 2018

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Joaquin Archivaldo Guzman Loera
                     Criminal Docket No. 09-466 (S-4) (BMC)

Dear Judge Cogan:

               The government hereby notifies the Court of its filing today -- with the
Classified Information Security Officer -- of an ex parte, classified response related its
motion for a protective order pursuant to the Classified Information Procedures Act, Title 18,
United States Code, Appendix III Section 4, and Federal Rule of Criminal Procedure
16(d)(1), with related
material. A copy of the response’s cover page, with markings removed is enclosed.

                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                UNITED STATES ATTORNEY
                                                Eastern District of New York
                                                271 Cadman Plaza East
                                                Brooklyn, New York 11201

                                                ARTHUR G. WYATT, CHIEF
                                                Narcotic and Dangerous Drug Section
                                                Criminal Division,
                                                U.S. Department of Justice

                                                OF COUNSEL:

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY
                                                Southern District of Florida


cc:    Clerk of the Court (BMC) (by ECF)
       A. Eduardo Balarezo, Esq. (by ECF)
       William B. Purpura, Esq. (by ECF)
       Jeffrey H. Lichtman, Esq. (by ECF)




                                            2
